DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention.  Factors to be considered in determining whether any necessary In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).  
a) The breath of the claims:  Claim 1 is the broadest claim and directed to “a pharmaceutical composition comprising the drug substance N-(6-((3R,6R)-5- amino-3,6-dimethyl-6-(trifluoromethyl)-3,6-dihydro-2H-1,4-oxazin-3-yl)-5-fluoropyridin-2-yl)- 3-chloro-5-(trifluoromethyl)picolinamide and having a blend with: (i) a median pore diameter of at least 1 pm, as determined by mercury porosimetry, within the 0.03 to 9 tm pore diameter range; (ii) a cumulative pore volume of at least 200 mm3/g, as determined by mercury porosimetry, within the 0.03 to 9 m pore diameter range; or (iii) a cumulative pore volume of at least 600 mm3/g, as determined by mercury porosimetry, within the 0.004 to 130 pm pore diameter range”.  The specification does not reasonably provide enablement for how the porous structure claimed is made; and further, where on the claims composition are the pores located (on the solid active agent or another ingredient that is used to form the blend or are the pores the void spaces between granules).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
 b) the nature of the invention: The invention is a pharmaceutical composition, which requires a blend with pore characteristics (e.g., a particular median pore diameter or a cumulative pore volume).   
c) The amount of direction provided by the inventor:  The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make claimed invention. In the Examples of the instant specification, there are general method steps described; for example, in Example 6, the manufacturing process of making the capsules is as follows (p. 49-50): 

    PNG
    media_image1.png
    194
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    705
    media_image2.png
    Greyscale
Although these method steps could be reproduced by one of ordinary skill in the art, it is not clear from the specification that if one follows these steps that the claimed porosity parameters would be met. There is no description in the specification as to what causes the porosity (a particular method step or a particular ingredient) and furthermore, there is no structural description of the pores. For example, it is not clear from the specification where the pores are located within the claimed composition. Are the pores located on the claimed active agent (i.e., compound 1), or the granule produced when the claimed active agent is blended with mannitol, starch, HPC, or the capsule that contains the abovementioned granules or the void spaces between granules. The specification merely discloses what is recited in the claim. 

In other words, the instant specification recites that according to embodiments, there is a pharmaceutical composition wherein the cumulative pore volume is, for example, 750 mm3/g within the 0.004-130 pm pore diameter range (Embodiment C20); however, nowhere in the specification is there a description of how to make such pharmaceutical composition with such pore characteristics.
d) The existence of working examples: Applicant provides no working example of the claimed method of making the claimed composition with the claimed pore parameters.
e) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  In the present specification, no working example, guidance or evidence of record shows that the claimed pore characteristics can be made by the disclosed methods.  Since there is no disclosure as to how to make the claimed pores and structurally where such pores are located within the claimed pharmaceutical composition, a person of ordinary skill in the art would have to make undue experimentations to test numerous different combinations of ingredients with numerous different methods of making a pharmaceutical composition. The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, 
Therefore, in view of the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding the types of ingredients and method steps that can be used to make the composition with the claimed pore characteristics, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP §2172.01.  The omitted structural pore location within the composition. It is not clear where the claimed pores are located within the composition; for example, are the pores located on the claimed active agent, or the claimed blend, or is it the void spaces between components in the blend. Although the specification describes making granules with the claimed active agent and other pharmaceutically acceptable ingredients and using such granules within a capsule, the specification is silent with regards to the structural positioning of the claimed pores. These claims are indefinite to the extent that they cannot be evaluated for 102 and 103.
Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “dissolution testing using the basket apparatus method described in US Pharmacopeia Chapter <711>”. As recites in MPEP §2173.05: Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). It is noted that the US Pharmacopeia is updated frequently and therefore the chapter 711 that the Applicants refer to could be different in the future.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopez-Lopez et al. (US 10,722,518; priority date: 10/13/16).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Lopez-Lopez et al. teach a pharmaceutical composition comprising compound 1 (i.e., the claimed active agent), wherein the pharmaceutical composition is in the form of a hard gelatin capsule comprising compound 1 (75 mg; 34.4 wt%), mannitol (27.41-52.40 wt%), pregelatinized starch, low-substituted hydroxypropyl cellulose (4.04 wt%), hydroxypropylcellulose (2.64 wt%), sodium stearyl fumarate (1.1 wt%), talc (0.37 wt%) and water (limitations of instant claims 4-7 and 13, Table 42). 
Therefore, by teaching all the limitations of claims 4-7 and 13, Lopez-Lopez et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Lopez et al. (US 10,722,518; priority date: 10/13/16).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lopez-Lopez et al. is directed to an oxazine derivative BACE-1 inhibitor and pharmaceutical compositions comprising such derivative for use in the treatment or prevention of cerebral amyloid angiopathy (Abstract). Lopez-Lopez et al. teach a pharmaceutical composition comprising compound 1 (i.e., the claimed active agent), wherein the pharmaceutical composition is in the form of a hard gelatin capsule comprising compound 1 (1 mg, 10 mg or 75 mg; 0.6-34.4 wt%), mannitol (27.41-52.40 wt%), pregelatinized starch, low-substituted hydroxypropyl cellulose (4.04 wt%), hydroxypropylcellulose (2.64 wt%), sodium stearyl fumarate (1.1 wt%), talc (0.37 wt%) and water (limitations of instant claims 2-7, 12-14 and 19, Table 42). Lopez-Lopez et al. teach wherein the abovementioned active compound is used at a dose of either 15 mg or 50 mg per day (limitation of instant claim 15). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Lopez-Lopez et al. do not specifically teach wherein subsequent to single dose oral administration to a human subject the plasma Cmax value of the drug substance measured in ng/mL is a function of the drug substance dose in mg multiplied by a factor of 2.4, within a +/- range defined by the drug substance dose in mg multiplied by a 
Lopez-Lopez et al. do not teach that the composition has a dissolution profile wherein at least 40% of the cumulative drug substance release is observed after 15 minutes dissolution testing using the basket apparatus method described in US Pharmacopeia Chapter <711> and the following testing parameters: dissolution medium: acetate buffer pH 4.5; apparatus 1: 100 rpm;   total measurement time: 60 minutes; and temperature: 37 ± 0.5 C OR wherein at least 60% of the cumulative drug substance release is observed after 15 minutes, as required by instant claims 3 and 11, respectively.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
As indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP §2144.05 III. Applicants have not provided any evidence showing that the claimed ranges are criticalThus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.
The invention as claimed is not structurally distinguishable from the disclosure of Lopez-Lopez et al. and it is therefore, the Examiner's position that the dissolution profile is an inherent property of the invention taught by the prior art.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed dissolution profile with the composition of Lopez-Lopez et al., the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and that of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 4-7, 12-15 and 19 would be allowable if amended to incorporate the limitations of instant claim 16 into independent claim 4. The limitations of instant claim 16 is free of the prior art.
Examiner’s Note:  Claims 1-3, 8-11 and 16 would also, need to be canceled in order to place the application in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617